CROCKETT, Justice
(concurring specially) .
I concur in the main holding of the case that the evidence does not support a finding by clear and convincing evidence that the deed was not made voluntarily. I am not sure but that under the circumstances the trial court could properly receive in evidence the letter Exhibit 11 as having some probative value as to the state of mind of Mr. Outcalt when the deed was executed, which was an issue in the case. But I agree that under the circumstances shown, the letter could not repudiate the deed.